Citation Nr: 1227821	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  10-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Eligibility to nonservice connected disability pension.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1986, with eight months additional inactive service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the RO in Indianapolis, Indiana, which denied entitlement to pension benefits.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The claims file contains additional evidence developed during disability compensation claims subsequent to the final consideration of this appeal by the RO.  The compensation claims are not before the Board.  As such, the evidence is not relevant, and the file need not be returned to the RO for initial consideration.  See 38 C.F.R. § 20.1304(c) (2011).


FINDING OF FACT

The Veteran did not serve for 90 days of consecutive active duty military service that began or ended in a period of war.


CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice- connected pension benefits, based upon qualifying wartime military service by the Veteran, have not been met.  38 U.S.C.A. §§ 101(11), 107(b), 1521 (West 2002); 38 C.F.R. §§ 3.1(e, f), 3.2, 3.3 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Non Service-Connected Pension

Pension is payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2011).

Basic entitlement to pension exists if a veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3) (2011).

The Veteran's Department of Defense Form 214, Certificate of Release or Discharge from Active Duty, indicates that he served on active duty from July 1982 to July 1986.  There is no other period of verified active service shown.  The DD 214 does show eight months additional inactive service, which, by its inactive nature, is not qualifying for pension purposes.  Further inquiry into the dates of inactive service is moot.

The Veteran's period of active service does not fall within a period of war.  The period of war for the Vietnam Era ended on May 7, 1975.  38 C.F.R. § 3.2(f)(2011).  The period of war for the Persian Gulf War began on August 2, 1990.  38 C.F.R. § 3.2(i).  His period of service fell between these dates.  

The Veteran does not dispute the dates of his active service, but contends that he is nonetheless entitled to nonservice- connected disability pension.  His argument, contained in his August 2009 Notice of Disagreement, focuses on the requirement of permanent and total disability.  He offers no argument regarding his dates of service.  The question of permanent and total disability is only relevant where a claimant has the necessary qualifying service.  The Veteran here does not.  

In short, the Veteran's verified active service did not occur during a period of war.  Thus, the Board finds that the Veteran does not meet the basic eligibility requirements for nonservice-connected pension benefits; he did not have active service during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

Where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In this case, the Veteran lacks legal entitlement to nonservice- connected disability pension due to nonqualifying service.  The Board finds that the disposition of this case is based upon the operation of law.  As discussed above, the Veteran did not have wartime service required under the law to be eligible for the nonservice-connected disability pension.  VA's duties to notify and assist have no effect on an appeal where the law is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534 (2002).  Any error committed by the RO in complying with the duties to notify or assist is harmless.  


ORDER

Eligibility to nonservice connected disability pension is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


